EXHIBIT 21.1 Name of Subsidiary State/Country ofIncorporation 0798576 B.C. LTD Canada PSC of Canada Exchange Corp. Canada WCG International Consultants Ltd. Canada Health Trans, Inc. Delaware LogistiCare Solutions, LLC Delaware Provado Technologies, LLC Florida Provado Insurance Service, Inc. South Carolina Red Top Transportation, Inc. Florida LogistiCare Solutions Independent Practice Association, LLC New York Ride Plus LLC Delaware Pinnacle Acquisitions LLC Delaware Pinnacle Acquisitions C.V. Netherlands Pinnacle UK Bidco Limited United Kingdom Pinnacle Australia Bidco Pty Ltd Australia Pinnacle Australia Holdco Pty Ltd Australia Ingeus Pty Limited Australia Ingeus Australasia Pty Ltd Australia Mission Providence Pty Ltd Australia Ingeus Australia Pty Ltd Australia Ingeus Victoria Pty Ltd Australia Ingeus Europe Limited United Kingdom Ingeus Investments Limited United Kingdom Ingeus UK Limited United Kingdom Ingeus Training Limited United Kingdom Zodiac Training Limited United Kingdom The Reducing Reoffending Partnership Limited United Kingdom The Derbyshire Leicestershire Nottinghamshire & Rutland Community Rehabilitation Company Limited United Kingdom The Staffordshire and West Midlands Community Rehabilitation Company Limited United Kingdom Ingeus SAS (France) France Ingeus GmBH (Germany) Germany Ingeus AB (Sweden) Sweden Ingeus Co. Ltd. (Korea) Korea Ingeus Sp z.o.o. (Poland) Poland Ingeus AG (Switzerland) Switzerland Ingeus LLC (Saudi Arabia) Saudi Arabia Ingeus S.L. (Spain) Spain Mission Medical Group of Alabama, L.L.C. Alabama Matrix Medical Network of Arizona, L.L.C. Arizona Matrix Medical Foundation, Inc. Arizona Regional Physician Services of California, P.C. California Matrix Medical Network of Colorado, L.L.C. Colorado Regional Physician Services Connecticut, P.C. Connecticut Ascender Software, Inc. Delaware CCHN Holdings, Inc. Delaware CCHN Group Holdings, Inc. Delaware Community Care Health Network, Inc. Delaware MMNRA, LLC Delaware Votiva Health, LLC Delaware Matrix Medical Network of Florida, L.L.C. Florida Matrix Medical Network of Georgia, L.L.C. Georgia Regional Physician Services of Idaho, P.C. Idaho Regional Physician Services of Illinois, P.C. Illinois Matrix Medical Network of Indiana, P.C. Indiana Matrix Medical Network of Kansas, P.A. Kansas Matrix Medical Network of Kentucky, LLC Kentucky Mission Medical Group of Louisiana, L.L.C. Louisiana Regional Physician Services of Massachusetts, P.C. Massachusetts Matrix Medical Network of Michigan, P.C. Michigan Regional Physician Services of Minnesota, P.C. Minnesota Matrix Medical Network of Missouri, LLC Missouri Mission Medical Group, P.A. Mississippi Matrix Medical Network of North Carolina, PC North Carolina Matrix Medical Network of New Jersey, P. C. New Jersey Matrix Medical Network of New Mexico, L.L.C. New Mexico Matrix Medical Network of Nevada, L.L.C. Nevada Matrix Medical of New York, PC New York Regional Physician Services, P.C. New York Regional Physician Services of Ohio, P.C. Ohio Matrix Medical Network of Oklahoma, L.L.C. Oklahoma Matrix Medical Network of Oregon, L.L.C. Oregon Regional Physician Services Pennsylvania, P.C. Pennsylvania Regional Physician Services Rhode Island, P.C. Rhode Island Regional Physician Services South Carolina, P.C. South Carolina Matrix Medical Network of Tennessee, P.C. Tennessee Regional Physician Services of Texas, P.A. Texas Matrix Medical Network of Utah, L.L.C. Utah Matrix Medical Network of Virginia, L.L.C. Virginia Matrix Medical Network of Washington, L.L.C. Washington Matrix Medical Network of Wisconsin, S.C. Wisconsin Matrix Medical Network of West Virginia P.C. West Virginia Social Services Providers Captive Insurance Co. Arizona Ross Innovative Employment Solutions Corp. Delaware Ingeus America, LLC Delaware
